Citation Nr: 1759543	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from June 2000 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran has been diagnosed with obstructive sleep apnea since 2011 and had initially contended that the condition was secondary to his service-connected PTSD.  

A VA examination was obtained in October 2012 wherein the examiner stated that the Veteran's sleep apnea was less likely than not caused by his PTSD as the latter disorder has not been identified in applicable medical literature as a cause of sleep apnea.  However, no opinion was rendered as to whether the Veteran's sleep apnea was aggravated beyond its normal course of progression by his PTSD.  As such, an addendum opinion is warranted.  38 C.F.R. § 3.310; see El-Amin v. Shinseki, 26 Vet. App. 136 (2013); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, at his December 2016 hearing, the Veteran advanced the theory that his sleep apnea initially manifested during his active duty service, but was not diagnosed until 2011.  The Veteran pointed to an in-service weight increase and an elevated blood pressure reading as evidence that the condition had its onset during service.  He has also stated that he was occasionally tired, especially after physical training, and that he was told that he snored during service.  As such, the addendum opinion should address whether the Veteran's sleep apnea is directly related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, the Board notes that the Veteran has reported treatment for his PTSD and sleep apnea through the VA facility in San Diego and the most recent records on file are dated in October 2016.  Consequently, while on remand, updated VA treatment records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the San Diego VA facility dated from October 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the file to the VA examiner who conducted the Veteran's October 2012 examination.  The file and a copy of this Remand must be made available to the examiner.  If the October 2012 VA examiner is not available, the file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should address the following inquiries:

(A)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during, or is otherwise related to, his military service?  In offering such opinion, the examiner should consider the Veteran's reports that he was occasionally tired, especially after physical training, and was told that he snored during service.

(B)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea is aggravated (worsened beyond its normal course of progression) by his PTSD?  If so, please state the baseline level of severity of the sleep apnea, established by the earliest available medical evidence, and describe the extent to which the condition was worsened by the Veteran's PTSD.

The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

